DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dammar (US 2010/0062320).
As to claim 1, Dammar discloses a method of producing a resin frame equipped membrane electrode assembly ([0003]-[0006], [0010], [0013], [0031], claim 7 and 
a membrane electrode assembly (figure 5) including a first electrode on one surface of an electrolyte membrane, and a second electrode on another surface of the electrolyte membrane (figure 5, the electrodes are #34, [0032], and the electrolyte member is #60, [0031]-[0040]); and
a resin frame member provided on and around an outer peripheral portion of the membrane electrode assembly (figure 5 #62, also see figures 1 and 2 that show the resin frame member goes around the whole membrane electrode assembly),
the method comprising the steps of:
placing an inner end of the resin frame member between an outer peripheral portion of the first electrode and an outer peripheral portion of the second electrode (figure 5, the inner resin frame is the portion that is by #80, this is also on the outer peripheral portion of the first and second electrode as seen within figures 1 and 2), the inner end being narrowed inward in a manner that a surface of the inner end adjacent to the electrolyte membrane gets closer to a surface of the inner end opposite to the electrolyte membrane (figure 5, the resin frame #62 does this as it approaches #60 the electrolyte membrane, as see [0003]-[0006], [0010], [0013], [0031], claims 7 and 10; as [0031] discusses the portions are assembled thus in the placing stage then affixed which is the joining stage); and
joining the inner end and the electrolyte membrane together, by applying heat and a load to the inner end placed between the outer peripheral portion of the first electrode and the outer peripheral portion of the second electrode (0003]-[0006], [0010], [0013], [0031], claims 7 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dammar (US 2010/0062320) as applied to claim 1 above, and further in view of Miller (US 2011/0318667).
As to claim 2, Dammar is silent to wherein during the joining step, the inner end is joined to the electrolyte membrane through an adhesive layer. Miller discloses a fuel cell assembly ([0007]) wherein a the sub gasket (figure 2b #55, [0015]) is interposed between the anode and the cathode (figure 2b #15 and 20, [0014]) and the sub gasket is bonded to the proton exchange member (PEM) (figure 2b #25, [0014]) through a thermally active adhesive (figure 2b #60, [0017]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the thermally active adhesive within the joining step and the location of the thermally active adhesive from Miller within Dammar because the thermally active adhesive with the sub gasket forms a gas tight seal ([0008], [0009] and [0018], Miller). In addition, Dammar discloses wherein an adhesive may be used between individual components when necessary ([0031], Dammar).  
As to claim 3, modified Dammar discloses wherein, in the first electrode and the second electrode (figure 5 #34, [0032]; Dammar), a surface size of one electrode is larger than a surface 
As to claim 4, modified Dammar discloses wherein in a state where the joining step is finished (figure 5, Dammar), the one electrode has an inclined area inclined from the electrolyte membrane at a position overlapped with the inner end of the resin frame (figure 5 #34, [0032], the electrode with the transitional length #80; Dammar); and the other electrode has a flat shape from an from an area outside the inner end to an area inside the inner end (figure 5 #34, the electrode that does not have the transitional length; Dammar). 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dammar (US 2010/0062320) is the closest prior art of record. However, Dammar is silent to wherein, after the placing step, and before the joining step, a tapered part of the inner end in a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters (US 2010/0112405).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724